REASONS FOR ALLOWANCE

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “determining, based on the number of drive-writes per period, an amount of degradation to the non-volatile memory component; 
generating, based on a machine-learned model, a probability of failure value, which is based on data associated with input parameters for the machine-learned model and the amount of degradation to the non-volatile memory component; […]
wherein: the amount of degradation to the non-volatile memory component comprises a throughput acceleration coefficient; 
the data storage system is configured to determine the throughput acceleration coefficient based on a ratio between the number of drive-writes per period and a drive-writes per period specification; 
the data storage system is configured to determine the number of drive-writes per period based on the plurality of write commands and a total amount of data written to the non-volatile memory component”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0033-36 and FIG. 3].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Gaber et al. (U.S. Patent No. 10216558) which teaches generating a probability of failure of a drive using a machine learned model trained by historic SMART attributes collected from the drive over a specific time period but does not teach determining the drive writes per period, calculating a coefficient based on the determined drive writes per period and a specified drive writes per period, and putting the coefficient into a machine learned model to obtain a probability 
Dalmatov et al. (U.S. PGPub No. 2020/0042193) which teaches tuning the writes-per-day specification of a drive based on a predicted future write load but does not teach calculating a coefficient from a measured writes-per-day and a specified writes-per-day and inputting the coefficient into a machine learned model to determine a probability of failure value.
Claims 2-10 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 11 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 12-14 depend from claim 11, and are considered allowable for at least the same reasons as claim 11.
Claim 15 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 16-20 depend from claim 15, and are considered allowable for at least the same reasons as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sunata et al. (U.S. Patent No. 10936203) teaches setting a write amount threshold based on an SSD’s measured drive writes per day.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133